The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Response to Arguments
The arguments submitted August 29, 2022 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 line 9 recites the limitations "the received address range" and "the existing address range".  These limitations lack antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 10,552,085).

As per claim 1, Chen ('085) discloses a memory sub-system, comprising: 
	a memory component located on a board of the memory sub-system (Figure 1a, a NV memory such as a flash); and 
	a processing device, operatively coupled with the memory component (Figure 1a and 1b, a memory controller), to:
	receive a command to transfer data in a first portion of the memory component on the board to a different second portion of the memory component on the board (column 11 lines 64-67, a host command initiates a data move within a flash memory); and
	recover and transfer, responsive to receipt of the command, the data in the first portion of the memory component on the board to the different second portion of the memory component on the board (column 11 lines 64-67) using an address within an address range that is outside of an existing address range associated with the memory component (column 10 lines 25-62, context metadata includes object identifiers and LBA identifying data, column 10 line 65 through column 11 line 4, this context metadata is mapped to the LBAs but is stored outside of the object data); 
	wherein the address provides an indication that the data is to be recovered and transferred to the second portion of the memory component on the board (column 10 line 65 through column 11 line 4, the context data identifies a location's LBAs and would indicate that it has been relocated).

Chen ('085) does not expressly disclose the memory sub-system wherein the first portion of the memory component on the board has failed.

Chen ('085) teaches that the host maintains metadata related to memory (see abstract) which includes data indicating flash memory wear (column 11 lines 61-64, column 16 lines 2-12, the host may target specific drives to distributed wear) and metadata indicating bad cells (column 34 lines 33-51, uncorrectable cells are managed and locations with erase counts indicating their lifecycle).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the host accessible context metadata system disclosed by Chen ('085) such that the host directs a transfer of data based on an indicator of a bad cell or flash wear.  This modification would have been obvious because the host is aware of these memory factors due to stored context data and, as would be clear to one of ordinary skill in the art, relocating data to avoid a bad cell or a location reaching the end of its lifecycle allows the system to avoid data corruption or data loss.
As per claim 2, Chen ('085) discloses the memory sub-system of claim 1, wherein the processing device is to recover and transfer the data in the first portion of the memory component on the board to the second portion of the memory component on the board without moving or processing the data through a host system (Chen ('085) Figures 1a, 3a, 5a and 5b, a memory controller controls the memory, the command by the host to move data (column 11 lines 64-67) is sent to the memory controller for performance as with other commands (as in column 12 lines 1-2)).

As per claim 3, Chen ('085) discloses the memory sub-system of claim 1, wherein the memory sub-system includes a register configured to store the address range that is outside of the existing address range associated with the memory component (column 11 lines 40-44, the context data is written to and retrieved from memory; while a register device is not specified, it would be obvious to a person of ordinary skill in the art prior to the effective filing date that to write the data to a register because registers are more quickly accessed than memory;  see, for example, attached NLP reference related to Processor Registers).

As per claim 4, Chen ('085) discloses the memory sub-system of claim 1, wherein the existing address range associated with the memory component comprises an address range used by a host system to access the memory component (column 11 lines 64-67, the host command a data move from an initial location which is later erased (column 12 lines 1-6).  The initial location was also accessible to the host, at least when writing the data, as in column 5 lines 24-29).

As per claim 5, Chen ('085) discloses the memory sub-system of claim 1, wherein the processing device is to receive the command from a host system (Chen ('085) column 64-67).

As per claim 6, Chen ('085) discloses the memory sub-system of claim 1, wherein:
	the command comprises a command to transfer the data in the first portion of the memory component on the board to a recovery portion of the memory component on the board (column 11 lines 64-67, the host commands the data move, this may be based on a  bad cell or wear level indication, as described for claim 1; when moved in response to a bad cell or wear level indicator, the new location is a recover portion); and
	the processing device is to transfer the data in the first portion of the memory component on the board to the recovery portion of the memory component on the board (column 11 lines 64-67, the data is moved).

As per claim 7, Chen ('085) discloses the memory sub-system of claim 1, wherein the address is a logical block address (column 12 lines 54-56, context data may be stored in a separate table indexed by LBA).

As per claim 8, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 9, Chen ('085) discloses the method of claim 8, wherein the method includes receiving, by the memory sub-system, the address range that is outside of the existing address range associated with the memory component (column 11 lines 40-47, context information is stored in memory by the memory controller;  the claim is a bit unclear as to whether the memory sub-system must receive an identifier of the range or the contents of the range; the contents of the memory range are received by the memory controller as context data for storing).

As per claim 10, Chen ('085) discloses the method of claim 8, wherein the method includes:	receiving, by the memory sub-system, an additional command to transfer data in an a third portion of the memory component on the board to the second portion of the memory component on the board, wherein the third portion of the memory component on the board has not failed (column 11 lines 64-67, data is moved, this may be based on a non-failure performance attributed such as write frequency, as in column 34 lines 17-28); and	transferring, by the memory sub-system responsive to receiving the additional command, the data in the  third portion of the memory component on the board to the second portion of the memory component on the board using an additional address within the address range that is outside of the existing address range associated with the memory component (column 11 lines 64-67, data is moved; different context data for other memory would be stored, as in column 13 lines 50-62).

As per claim 11, Chen ('085) discloses the method of claim 8, wherein the method includes:	
	receiving, by the memory sub-system, an additional command to transfer data in a third portion of the memory component on the board to the second portion of the memory component on the board, wherein the third portion of the memory component on the board has failed (column 11 lines 64-67, data is moved, this may be based on a non-failure performance attributed such as write frequency, as in column 34 lines 17-28, or it may be based on a failure indicator such as column 16 lines 2-12 and column 34 lines 33-51; relocating of this data via a host command, as in column 11 lines 64-67, is obvious for the same reasons as described for claim 1, above); and	recovering and transferring, by the memory sub-system responsive to receiving the additional command, the data in the third portion of the memory component on the board to the second portion of the memory component on the board using an additional address within the address range that is outside of the existing address range associated with the memory component (column 10 line 65 through column 11 line 4, the context data identifies a location's LBAs and would indicate that it has been relocated).

As per claim 12, Chen ('085) discloses the method of claim 11, wherein the additional address provides an indication that the data in the third portion of the memory component on the board is to be recovered and transferred to the second portion of the memory component on the board (Chen ('085) column 10 line 65 through column 11 line 4 , the context data identifies a location's LBAs and would indicate that it has been relocated).

As per claim 13, Chen ('085) discloses the method of claim 11, wherein the method includes recovering and transferring the data in the third portion of the memory component on the board to the second portion of the memory component on the board while recovering and transferring the data in the first portion of the memory component on the board to the second portion of the memory component on the board (column 7 lines 60-67, multiple reads and writes can be serviced concurrently; this would include a transfer due to failure and another transfer).

As per claim 14, Chen ('085) discloses the method of claim 8, wherein the method includes transferring the data in the first portion of the memory component on the board directly to the second portion of the memory component on the board within the memory sub-system (Chen ('085) Figures 1a, 3a, 5a and 5b, a memory controller controls the memory, the command by the host to move data (column 11 lines 64-67) is sent to the memory controller for performance as with other commands (as in column 12 lines 1-2); the memory controller however controls the memory and performs transfers).

As per claim 15, Chen ('085) discloses the method of claim 14, wherein the method includes transferring the data in the first portion of the memory component on the board directly to the second portion of the memory component on the board within the memory sub-system using a register of the memory sub-system (column 11 lines 40-44, the context data is written to and retrieved from memory; while a register device is not specified, it would be obvious to a person of ordinary skill in the art prior to the effective filing date that to write the data to a register because registers are more quickly accessed than memory;  see, for example, the attached NLP reference related to Processor Registers) and a switch of the memory sub-system (column 12 lines 45-49, the context data identifies the data location and acts as a redirecting switch).

As per claim 16, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.

As per claim 17, Chen ('085) discloses the non-transitory computer-readable storage medium of claim 16, wherein the portion of the memory component on the board is a redundant array of independent disks (RAID) stripe of the memory component on the board (column 23 lines 55-57, data is striped across pages of a memory array).

As per claim 18, Chen ('085) discloses the non-transitory computer-readable storage medium of claim 16, wherein the different portion of the memory component on the board is a recovery portion of the memory component on the board (column 11 lines 64-67, the host commands the data move, this may be based on a  bad cell or wear level indication, as described for claim 1; when moved in response to a bad cell or wear level indicator, the new location is a recover portion).

As per claim 19, Chen ('085) discloses the non-transitory computer-readable storage medium of claim 16, wherein the command includes an identification of the portion of the memory component on the board (column 11 lines 64-67, the host command to move data specifies a destination; it must also identify the target data so that the memory controller knows what data to move to that destination).

As per claim 20, Chen ('085) discloses the non-transitory computer-readable storage medium of claim 16, wherein the command includes an identification of the different portion of the memory component on the board (column 11 lines 64-67, the host command specifies a destination where the data is to be sent).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim teaches remapping a failed address into a reserved row of a reserved area, though the data therein is not transferred.  Huang teaches a PCMCIA card or memory stick in which blocks are moved based on excessive error bits and a mapping table updated is used to replace a suspect block with a spare block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114